UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K [X]Annual report pursuant to section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended October 1, 2011 or []Transition report pursuant to section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to . Commission file number 0-11392 SPAN-AMERICA MEDICAL SYSTEMS, INC. (Exact name of registrant as specified in its charter) South Carolina 57-0525804 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 70 Commerce Center, Greenville, South Carolina (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (864) 288-8877 Securities registered pursuant to section 12(b) of the Act: Title of each class Name of each exchange on which registered None
